Citation Nr: 0533846	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  99-12 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to a compensable evaluation for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to an increased evaluation for status post 
surgical vagotomy and pyloroplasty to include history of 
peptic ulcer and gastritis with dumping syndrome 
(gastrointestinal disorder), currently rated as 40 percent 
disabling.

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from August 1966 to June 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from January and October 1999 RO rating decisions of the 
Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied service connection for an 
ear condition with vertigo, an increased evaluation for a 
gastrointestinal disorder, a compensable evaluation for PTSD, 
and a TDIU.

A personal hearing was held before the undersigned Veterans 
Law Judge in December 2000.

This case was remanded in February 2001 and has been returned 
to the Board for review.

A VA examination was conducted in October 2002.  The VA 
examiner commented that the veteran's dysthymia was secondary 
to his current health circumstances.  As the veteran is 
service connected for a major disability, the Board construes 
this as an informal claim for service connection for 
dysthymia secondary to his gastrointestinal disorder.  
Therefore, this issue is referred to the RO for appropriate 
development.   

The issue of service connection for vertigo is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  PTSD has been formally diagnosed, but symptoms are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication.

2.  The veteran's gastrointestinal disorder is manifested by 
symptoms, such as epigastric distress and dumping, without 
evidence of recurrent hematemesis or melena with 
manifestations of anemia and weight loss productive of 
definite impairment of health; or evidence of severe 
postgastrectomy syndrome associated with hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (in effect both prior to and on 
November 7, 1996).  

2.  The criteria for a disability rating higher than 40 
percent for the gastrointestinal disorder are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.14, 4.114, 
Diagnostic Codes 7305, 7308 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Appellants Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in April 
2001 and November 2003.  The Board notes that the April 2001 
letter did not include what information was needed for 
increased rating claims.  Although the November 2003 letter 
referred to issues not before the Board, it provided 
information regarding what was needed for an increased rating 
claim.  Moreover the statements of the case and supplemental 
statement of the case provided to the veteran included 
information regarding what was needed for the increased 
rating claims.  Besides the noted deficiencies, the content 
of the notices fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The letters 
advised the appellant what information and evidence was 
needed to substantiate the claims.  The letters also advised 
him what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claims and enough information for the RO to request records 
from the sources identified by the appellant.  In this way, 
he was advised of the need to submit any evidence in his 
possession that pertains to the claims.  He was specifically 
told that it was his responsibility to support the claims 
with appropriate evidence.  Finally the letters advised him 
what information and evidence would be obtained by VA, 
namely, records like medical records and records from other 
Federal agencies.

Additionally, a supplemental statement of the case in January 
2005 readjudicated each claim after content-compliant notice 
had been provided, and without "taint" from prior 
adjudications.  Therefore, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

With respect to the VA's duty to assist, all evidence 
identified by the appellant relative to his claims has been 
obtained and associated with the claims folder, or the 
appellant has been notified that VA was unable to obtain it.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Criteria for increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

The lay statements and testimony are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.

When an unlisted disorder is encountered it is permissible to 
rate the disorder under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
location and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20.

Entitlement to a compensable rating for PTSD

Based on private and VA examinations as well as service 
medical records, service connection was granted for PTSD in 
an October 1982 rating action.  A 30 percent evaluation was 
granted, effective in December 1981.  The Board notes that 
there were divided medical opinions regarding whether the 
veteran manifestations satisfied the criteria for PTSD.  In a 
December 1984 rating action, the evaluation was decreased to 
10 percent disabling effective in March 1985.  A December 
1986 rating action increased the evaluation to 30 percent 
effective in October 1986.  A March 1992 rating action 
reduced the rating to 0 percent in March 1992.  

VA hospital records show that the veteran was admitted to the 
psychiatric ward in June 1995.  He reported visual and 
auditory hallucinations.  The diagnoses included alcohol 
dependence, psychosis not otherwise specified, rule out 
malingering, and rule-out substance-induced mood disorder.  
He was readmitted for 3 days in July 1995 for reevaluation.  
It was noted that the veteran had a prior history of drinking 
a six-pack to a case of beer a day.  His psychotic symptoms 
had ceased.  The diagnoses included psychosis in arrest.  

A January 1997 VA special neuropsychiatric examination report 
shows that the veteran was unemployed and living with his 
mother.  He slept poorly due to dreams of people chasing him.  
He denied feelings of hopelessness and flashbacks.  The 
examiner noted that the veteran did not meet the criteria for 
a diagnosis of PTSD.  The diagnosis was alcohol dependence in 
remission.  The Global Assessment of Functioning (GAF) score 
was 70.  

A VA neuropsychiatric was conducted in April 1998.  The 
veteran reported that he last worked in 1989.  He indicated 
that he was unable to work due to dizziness, weakness, 
fatigue and numbness in his arms.  He reported sleep 
impairment due to numbness.  On examination there was no 
impairment in thought processes or communication.  There were 
no delusions, hallucinations, suicidal thoughts, homicidal 
thoughts, depression, ritualistic behavior, obsessive traits, 
or panic attacks.  His speech was unimpaired.  The examiner 
noted that the veteran did not have anything suggestive of 
PTSD.  The diagnosis was personality disorder.  The GAF score 
was 75.  

A hearing was held in December 2000.  The veteran reported 
his medical history and psychiatric symptoms.  He indicated 
that he felt disorganized at times.  He also felt stressful 
in crowds.  He admitted that suicide had crossed his mind.  
Further, he had trouble concentrating and experienced panic 
attacks.  He reported that he did not take any medication for 
his PTSD.  

A VA examination was conducted in October 2002.  The veteran 
reported his medical and service histories.  The veteran's 
symptoms included sleep impairment, intrusive recollections, 
and nightmares.  On mental status examination, the veteran 
was casually dressed and adequately groomed.  He made good 
eye contact.  His behavior remained appropriate and friendly.  
His speech was spontaneous with normal rate, volume, and 
tone.  He denied having hallucinations or delusions.  There 
were no obsessive, compulsive, or phobic phenomena.  His 
affect was congruent to thought, content, and mood.  
Cognitive functions including concentration and attention 
were within normal limits.  His insight and judgment were 
considered fair.  He denied suicidal or homicidal ideations, 
intentions, or plans.  The diagnoses included dysthymia, 
mild, linked to current health circumstances; somatization 
disorder, undifferentiated type; and alcohol dependence in 
remission since 1995.  The GAF score was 68.  The examiner 
noted that PTSD was not well supported by consistent 
objective clinical findings.   The dysthymia was mild and 
linked to current health circumstances.  

Effective November 7, 1996, the criteria for rating 
psychiatric disabilities were revised.  The application of 38 
C.F.R. §§ 4.1, 4.10, assessing the actual functional 
impairment was not affected by this change in the law.  If a 
law or regulation changes during the pendency of an appeal, 
the Board should first determine which version of the law or 
regulation is more favorable to the veteran.  If application 
of the revised regulation results in a higher rating, the 
effective date for the higher disability rating can be no 
earlier than the effective date of the change in the 
regulation.  Prior to the effective date of the change in the 
regulation, the Board can apply only the original version.  
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997) VAOPGCPREC 3-00.

As revised effective in November 1996, the General Rating 
Formula for Mental Disorders provides a 30 percent rating is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress; or symptoms 
controlled by continuous medication.  A noncompensable rating 
is assigned when a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  38 C.F.R. § 4.130 (2005).

Under the General Rating Formula for Psychoneurotic 
Disorders, in effect until November 1996, a 30 percent 
evaluation is assigned for definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, and when the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 10 percent evaluation is assigned 
for less than the criteria for the 30 percent rating, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A noncompensable 
rating is assigned when there are neurotic symptoms that may 
somewhat adversely affect relationships with others but which 
do not cause impairment of working ability.  38 C.F.R. 
§ 4.132 (1996).  

In Hood v. Brown, 4 Vet. App. 301, (1993), the Court stated 
that the term "definite" as utilized in 38 C.F.R. § 4.132 was 
"qualitative" in character, where as the other descriptive 
terms were "quantitative" in character, and invited the Board 
to "construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of satisfying 
the Board's statutory duty to articulate the "reasons and 
bases" for a decision under 38 U.S.C.A. § 7104 (West 1991).  
The Board subsequently requested an opinion from the VA 
Office of the General Counsel.  In a precedent opinion, the 
General Counsel concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents the degree of social and industrial 
impairment that is "more than moderate, but less than rather 
large."  O.G.C. Prec. 9-93 (November 9, 1993), 57 Fed. Reg. 
4753 (1994).  The Board is bound by this interpretation of 
the term "definite" as applied to 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996).  38 U.S.C.A. § 7104(d)(1) (West 
1991).

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).

GAF scores ranging from 71 to 80 is defined as transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument) and result in 
no more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork). 

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

The Board finds that the manifestations of the veteran's PTSD 
most nearly approximate the criteria for the currently 
assigned 0 percent rating.  In this regard, during this time 
period the objective evidence does not show that the veteran 
has been affected by PTSD.  While the veteran has reported 
such symptoms as depression and loss of concentration, these 
symptoms have not been associated with PTSD.  Each VA 
examiner has attributed any psychiatric impairment to the 
veteran's non service connected psychiatric disabilities.  
Under the new criteria a noncompensable rating is assigned 
when a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  Under the old law, a noncompensable rating was 
assigned when there were neurotic symptoms that may somewhat 
adversely affect relationships with others but which do not 
cause impairment of working ability.  The Board finds that 
the veteran's PTSD manifestations approximate a 
noncompensable evaluation under either the old or new law.  
Consequently, the preponderance of evidence is against the 
claim for a higher rating.  38 U.S.C.A. § 5107.  

Entitlement to an increased rating for a gastrointestinal 
disorder

A review of the service medical records reflects that the 
veteran was treated for gastritis and peptic ulcer.  

Post service private medical records reflect that in January 
1974, he underwent an exploratory laparotomy at which time a 
vagotomy and pyloroplasty were performed.  

Based on inservice treatment and VA examination, service 
connection was granted for status post surgical vagotomy and 
pyloroplasty to include history of peptic ulcer and 
gastritis.  A 20 percent evaluation was assigned effective in 
March 1974.  A December 1980 rating action increased the 
evaluation to 30 percent effective in April 1980.  VA 
examination in April 1981 noted that he had weight loss and 
residual dumping syndrome.  The disability evaluation was 
increased to 40 percent effective in April 1980 via a May 
1981 rating action.  

A VA examination was conducted in April 1998.  The veteran 
reported his medical history.  He indicated that his symptoms 
included diarrhea, cramps, and dumping syndrome.  He 
indicated that his diarrhea problem was treated with tincture 
of opium.  This reduced the diarrhea and allowed him to gain 
weight.  His weight at that time was 260 pounds.  On 
examination the veteran was described as obese.  His height 
was 5'10".  There was a midline abdominal scar with 
increased adipose tissue.  It was difficult to palpate the 
abdominal structures because of the adipose tissue.  There 
was no palpable organomegaly, masses or hernias.  

At his personal hearing held in December 2000, the veteran 
described his gastrointestinal symptoms which included 
nausea, sweating, dizziness, weakness, constipation, weight 
fluctuation, diarrhea, and hypoglycemia.  

A VA examination was conducted in October 2002.  The veteran 
reported a history of gastroesophageal reflux disease (GERD).  
He indicated that he had frequent diarrhea 8-10 times a day.  
On examination, it was noted that the veteran was 5'9" and 
330 pounds.  The abdomen was protuberant with no hepatomegaly 
or abdominal masses.  There was a well healed mid-line scar.  
The bowel sounds were normoactive.  The examiner noted that 
there was no evidence of nutritional impairment.  Further, 
the veteran was morbidly obese.  The examiner noted that the 
veteran had gained more than 120 pounds since service 
discharge.  Still further, there was no evidence of 
malnutrition or nutritional impairment.  

With respect to the applicable law, during the pendency of 
this appeal in May 2001, effective July 2, 2001, VA amended 
portions of 38 C.F.R. § 4.114, the regulation governing 
evaluations of the digestive system.  66 Fed. Reg. 29,488 
(May 31, 2001) (codified as amended at 38 C.F.R. § 4.114).  
However, because the amendment did not change the particular 
diagnostic codes that are applicable to the veteran's claim, 
which are Diagnostic Codes 7305 and 7308, the Board need not 
analyze the claim pursuant to the revised portions of the 
regulation.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14. See 
38 C.F.R. § 4.113.  The Board notes that ratings under 
Diagnostic Codes 7301 through 7329, inclusive, 7331, 7342, 
and 7345 to 7348 will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
that reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  See 38 
C.F.R. § 4.114.

Under Diagnostic Code 7308, a 40 percent evaluation is 
warranted for moderate postgastrectomy syndrome with less 
frequent episodes of epigastric disorders with characteristic 
mild circulatory symptoms after meals but with diarrhea and 
weight loss.

A 60 percent evaluation is assigned for severe 
postgastrectomy syndrome associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  See 
38 C.F.R. § 4.114, Diagnostic Code 7308.

Under Diagnostic Code 7305, a 40 percent evaluation is 
granted for moderately severe duodenal ulcer, which is less 
than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  

A 60 percent evaluation is assigned for severe duodenal ulcer 
with pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7305. 

Although none of the diagnostic codes applicable to the 
present matter on appeal were changed in the recent 
amendments, the terms of 38 C.F.R. § 4.112 relating to weight 
loss were amended.  Prior to July 2001, minor weight loss or 
greater losses of weight for periods of brief duration were 
not considered of importance in rating.  Rather, weight loss 
became of importance where there was an appreciable loss that 
was sustained over a period of time.  In evaluating weight 
loss, generally, consideration was to be given not only to 
standard age, height, and weight tables, but also to the 
particular individual's predominant weight pattern as 
reflected by the records.  The use of the term "inability to 
gain weight" indicated that there had been a significant 
weight loss with inability to regain it despite appropriate 
therapy.  38 C.F.R. § 4.112 (effective prior to July 2, 
2001).

The revised provisions for purposes of evaluating conditions 
in § 4.114 state that the term "substantial weight loss" 
means a loss of greater than 20 percent of the individual's 
baseline weight, sustained for three months or longer; and 
the term "minor weight loss" means a weight loss of 10 to 20 
percent of the individual's baseline weight, sustained for 
three months or longer.  The term "inability to gain weight" 
means that there has been substantial weight loss with 
inability to regain it despite appropriate therapy.  
"Baseline weight" means the average weight for the two-year 
period preceding onset of the disease.  38 C.F.R. § 4.112 
(effective after July 2, 2001).

The Board finds that the manifestations of the veteran's 
gastrointestinal disorder most nearly approximate the 
criteria for the currently assigned 40 percent rating.  
Specifically, although the veteran reports symptoms of 
epigastric distress, diarrhea, hypoglycemia, and sweating as 
well as occasional nausea and vomiting, there is no objective 
indication of any hypoglycemic symptoms, or weight loss with 
malnutrition and anemia.  Laboratory tests dated from 1997 to 
2003 do not include any tests results showing a low glucose 
reading; all test results shown during that time were normal 
and no diagnosis of hypoglycemia has been shown in records 
dated from 1997 to 2003, except for a notation by history 
only.  The VA examination report of 2002 described the 
veteran as 5'9" and 330 pounds; when previously examined by 
VA in 1998, the veteran was described as 5'10 and 260 pounds.  
The VA examiner in October 2002 specifically noted that the 
veteran did not meet the criteria for a diagnosis of 
malnutrition.  In essence, it is clear that neither the VA 
examination reports nor any other clinical records reveal any 
evidence of weight loss, malnutrition, or anemia.  

As noted above, the Board has also considered the criteria of 
38 C.F.R. § 4.114, Diagnostic Code 7305 (60 percent), used 
for the evaluation of duodenal ulcer.  The veteran's 
disability also does not present evidence of recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  

As the veteran underwent surgery the Board has also 
considered whether any surgical scarring warranted a separate 
compensable evaluation.  The veteran has not reported any 
complaints regarding any scarring and the record does not 
show that the scarring is productive of any functional 
impairment, nor otherwise disabling.  As the scarring has not 
been shown to result in functional limitation of the abdomen, 
a compensable rating is not warranted.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).  Consequently, the preponderance of 
evidence is against the claim for a higher rating.  
38 U.S.C.A. § 5107.    


ORDER

A rating in excess of 0 percent for PTSD is denied.  

A rating in excess of 40 percent for the gastrointestinal 
disorder is denied.


REMAND

The veteran is claiming service connection for a disability 
manifested by dizziness.  As pointed out by the RO, the 
service medical records show that he complained of dizziness 
and chest pain during service.  Post service records show 
that beginning in 1973 he also complained of dizziness and he 
has continued these complaints, on and off, since then.  The 
record also contains undated medical records from John 
Hopkins Hospital that show a diagnosis of Ménière's disease.  
More recent VA records show that he was diagnosed with 
compression of the entry of the seventh cranial nerve 
manifesting in chronic dizziness and vertigo.  In light of 
the medical history and current diagnoses further examination 
and opinion would be helpful in this case.  

Additionally, the Board finds that this issue is intertwined 
with the issue of entitlement to a TDIU.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  The RO should contact the veteran and 
request him to update the list of the 
doctors and health care facilities that 
have treated him for his non 
service-connected vertigo.  If 
information is provided in sufficient 
detail, the RO should make arrangements 
to obtain all the records of the 
treatment afforded to the veteran from 
all the sources listed by him that are 
not already on file.  All information 
obtained should be made part of the file.

2.  Schedule the veteran for an 
appropriate examination to determine the 
nature and etiology of his vertigo.  The 
veteran's complete claims folder must be 
made available to the examiner.  The 
examiner should provide opinion as to 
whether the veteran's vertigo is more 
likely than not related to his military 
service (that is, a probability of 50 
percent or better).  If this cannot be 
medically determined without resorting to 
mere conjecture, this should be commented 
upon in the report.  A complete rationale 
for any opinion expressed should be 
included in the report.       

3.  If the benefits sought on appeal 
remain denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


